Name: 96/429/EC, ECSC, Euratom: Decision of the representatives of the governments of the member states of 8 July 1996 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  organisation of the legal system
 Date Published: 1996-07-17

 Avis juridique important|41996D042996/429/EC, ECSC, Euratom: Decision of the representatives of the governments of the member states of 8 July 1996 appointing a judge to the Court of Justice of the European Communities Official Journal L 178 , 17/07/1996 P. 0031 - 0031DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 8 July 1996 appointing a judge to the Court of Justice of the European Communities (96/429/Euratom, ECSC, EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 167 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas pursuant to Article 7 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community and as a consequences of the decease of Mr Fernand Schockweiler, a judge should be appointed for the remaining period of Mr Fernand Schockweiler's term of office,HAVE DECIDED AS FOLLOWS:Article 1 Mr Romain Schintgen is hereby appointed judge to the Court of Justice of the European Communities from 11 July 1996 up to and including 6 October 1997.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 8 July 1996.The PresidentR. QUINN